DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This correspondence is in response to Applicant’s communication of July 26, 2021.  Applicant’s arguments have been considered.
Claims 1, 2, 4 – 8 and 10 – 22 have been examined in this application, in consideration of the Amendments To The Claims, filed on July 26, 2021.  Claims 1, 2, 5 – 7, 10, 18 and 20 have been AMENDED.  Claims 3 and 9 have previously been CANCELLED.  Applicant’s amendments filed on July 26, 2021 have been entered.
The filing date of the above referenced application is August 9, 2019.  The Application Data Sheet filed on August 9, 2019 does not make claim for domestic benefit/national stage continuity or foreign priority.  The Information Disclosure Statement with a filing date of August 9, 2019, has been acknowledged.

Status of the Office Action: Non-Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 112 (b), as being indefinite.  Claims 1, 10 and 20 recite in-part, determining a corresponding future financial impact… and generating an adjusted periodic payment… such that the adjustment compensates for the determined future financial impact.  It remains unclear, however, how the adjustment “compensates” for the determined future financial impact.  For example, the degree of compensation remains not established (e.g., metrics to a percentage of payment, metrics to the full financial impact, etc.,) with the sample space of “compensate” simply unknown, as the metes and bounds of the sample space remain undefined.  The Examiner notes that terminology of neither “compensates”, nor “compensate”, appears the specification.  Additionally, Claims 1 and 10 appear to have a missing nexus between determining a corresponding future financial impact (e.g., which may be plural.), and compensating for “the determined future financial impact.”  
Accordingly, the subject language remains unclear and indefinite.  Claims 2, 4 – 8, 11 – 19, 21 and 22 are rejected on the basis of dependency.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method of deducting funds from an account by accessing a data repository including a plurality of groups of identified customers, selecting a group for an enrolled customer, training a model using financial behavior of the enrolled customer and the selected group to predict a future financial behavior of the customer, calculating a periodic payment for the customer based on the predicted future behavior of the customer and an outstanding loan balance of the customer, generate a predictive simulation for the customer using the model by determining a potential trigger event based on a characteristic of the customer, determining a time point of the trigger event, simulating the trigger event to stress a financial resource of the customer, determining a corresponding future financial impact of the trigger event on the customer, generating an adjusted periodic payment for the customer, and deducting the adjusted periodic payment from the account of the customer.  The limitations of deducting funds from an account, accessing data, including groups of identified customers, selecting, modeling, predicting a financial behavior of the customer, calculating a periodic payment, generating a simulation, determining a time point, determining a corresponding impact, generating an adjusted periodic payment, and deducting the adjusted periodic payment from the account of the customer, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of being computer-implemented and a data repository to perform operations.  (The Examiner notes that independent Claim 20 additionally recites only processors of a computer system to perform operations.)  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification paragraphs 30 – 39, 42 and 67 – 70 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, Applicant’s association of operations to machine learning is made in a general sense, and is descriptive in only a broad fashion regarding association to machine learning details.  This is further supported by the specification at paragraphs 48, 52 – 56 and 64 – 66 identifying that the machine learning process “may” generate, train and output to the customer, without further detail or explanation.  
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2, 4 – 8, 21 and 22 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 4 – 8, 21 and 22 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with deducting funds from an account, accessing data, including groups of identified customers, selecting, modeling, predicting a financial behavior of the customer, calculating a periodic payment, generating a simulation, determining a time point, determining a corresponding impact, generating an adjusted periodic payment, and deducting the adjusted periodic payment from the account of the customer is not an inventive concept.
Independent process Claim 10 and independent product Claim 20 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 10 and 20 are substantially similar to process Claim 1. 
Claims 11 – 19, dependent from Claim 10, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 19 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with deducting funds from an account, accessing data, including groups of identified customers, selecting, modeling, predicting a financial behavior of the customer, calculating a periodic payment, generating a simulation, determining a time point, determining a corresponding impact, generating an adjusted periodic payment, and deducting the adjusted periodic payment from the account of the customer is not an inventive concept.
Therefore, Claims 1, 2, 4 – 8 and 10 – 22 are rejected under 35 U.S.C. 101.  Claims 1, 2, 4 – 8 and 10 – 22 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 8 and 10 – 22 are rejected under U.S.C. 103 as being unpatentable over Tumulty, II et al., U.S. 2020/0090261 in view of DeVries et al., U.S. 2018/0336300.

As per Claim 1, (Currently Amended), as presently understood,
Tumulty teaches a computer-implemented method of deducting funds from a digital account, the method  (Tumulty ¶¶ [0007], [0021] and Fig 1 read on a withdrawal from a financial account.) comprising: 
accessing a data repository including a plurality of groups, wherein each group includes a plurality of identified customers and one or more characteristics of each identified customer, (Tumulty ¶¶ [0021], [0022], [0035], [0039] and Figs 1,2 read on a database, access, and a plurality of users, subject to particular characteristics of users.)
selecting a group for an enrolled customer, based on at least one identifying characteristic of the enrolled customer; (Tumulty ¶¶ [0021], [0035], [0039] and Figs 1,2 read on a plurality of users, and identification subject to particular characteristics.)
training a machine learning model, using actual financial behavior of the enrolled customer and the selected group, to predict a future financial behavior of the enrolled customer, wherein the actual financial behavior includes data indicative of income and expenditures of the enrolled customer and the selected group; (Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users.)
calculating a periodic payment for the enrolled customer, using the trained machine learning model, based on the predicted future financial behavior of the enrolled customer and an outstanding loan balance of the enrolled customer; (Tumulty ¶¶ [0019], [0038], [0042], [0047] – [0049] and Figs 1,2 read on a periodic payment  for fixed recurring transactions inclusive of loan funds.)
generating a predictive simulation for the enrolled customer using the trained machine learning model by: (Tumulty ¶¶ [0007], [0021], [0035], [0036], [0039] – [0043] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users, inclusive of building and training a funds transaction model (e.g., see item 204, Fig 2.))
determining a situation type of a potential trigger event based on the at least one identifying characteristic of the enrolled customer; (Tumulty ¶¶ [0034] – [0036] , [0043] – [0047] and Fig 2 read on determining a trigger event of an enrolled customer.)
determining a time point of the potential trigger event based on the at least one identifying characteristic of the enrolled customer; (Tumulty ¶¶ [0010], [0034] – [0036], [0038], [0043] – [0047] and Fig 2 read on determining a trigger event of an enrolled customer, inclusive of a time point.)
simulating the potential trigger event based on the situation type and the time point to stress a financial resource of the enrolled customer; and (Tumulty ¶¶ [0010], [0034] – [0036], [0038], [0043] – [0047] and Fig 2 read on determining a trigger event, subject to a time monitoring criteria and impact on a customer.)
determining a corresponding future financial impact of the potential trigger event on the enrolled customer; (id. Tumulty, directly above.)
generating an adjusted … [ ] … payment by adjusting one or more of an amount or timing of at least one instance of the calculated … [ ] … payment for the enrolled customer based on the predictive simulation for the enrolled customer, generated by the trained machine learning model, and [[an]] the outstanding loan balance of the enrolled customer, such that the adjustment compensates for the determined future financial impact of the potential trigger event; and (For the purposes of compact prosecution, the Examiner is considering an adjustment that compensates for the determined financial impact to be any different adjustment to a payment amount.  Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users, and use of different funds transactions models for account monitoring and system use.  The Examiner notes that use of different funds transaction models identifies an adjusted payment)
automatically deducting the adjusted … [ ] … payment from the digital account of the enrolled customer. (Tumulty ¶¶ [0021], [0022], [0039] – [0043], [0045] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users, use of different funds transactions models for account monitoring and system use, and automatically applying funds to a financial account.)
Tumulty does not teach:
an adjusted periodic (payment)
DeVries, however, teaches:
an adjusted periodic (payment) (DeVries ¶¶ [0047], [0058] and Fig 1 read on modeling subject to changing payments and configuration on a periodic basis subject to triggers.)
It would have been obvious to one of ordinary skill in the art to include in the modeling and financial accounts of Tumulty, the modeling, adjustment and relative indicators aspects of DeVries, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to finance, modeling and communications, with the motivation being to improve data analysis and enhance prediction models within a given time window. (see DeVries ¶¶ [0003], [0004],)

As per Claim 2, (Currently Amended)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1, wherein the actual financial behavior of the enrolled customer includes one of:
a spending habit of the enrolled customer; or
a purchase made by the enrolled customer. (Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043] and Figs 1,2 read on financial behavior of a customer, including actual financial data of customers.)

As per Claim 4, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1, further comprising:
predicting the future financial impact of the potential trigger event on the enrolled customer with the time point including at least three months. (Tumulty ¶¶ [0010], [0034] – [0036], [0038], [0043] – [0047] and Fig 2 read on determining a trigger event, subject to a time monitoring criteria and impact on a customer inclusive of a three month time point (e.g., see Tumulty ¶ [0040], as to a three month time window.))

As per Claim 5, (Currently Amended)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1, further comprising:
automatically applying the adjusted periodic payment (see DeVries ¶¶ [0047], [0058] and Fig 1 referenced above in Claim 1.) deducted from the digital account of the enrolled customer to an account requiring payment. (see Tumulty ¶¶ [0021], [0022], [0039] – [0043], [0045] and Figs 1,2 referenced above in Claim 1, noting ¶¶ [0022], [0045] as to automatic transfer to a financial account.)

As per Claim 6, (Currently Amended)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1 [[5]], wherein the trained machine learning model is configured to increase the value of the calculated periodic payment to compensate for a prediction that the digital account will have insufficient funds to satisfy the outstanding loan balance requiring payment in view of the future financial impact of the potential trigger event, and decrease the value upon predicting that the digital account will have more than sufficient funds to satisfy the outstanding [[a]] loan balance in view of the future financial impact of the potential trigger event  (Tumulty ¶¶ [0007], [0021], [0022], [0029], [0035] – [0039], [0043] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users, with account balance calculations and automatic transfers subject to thresholds.)

As per Claim 7, (Currently Amended)
Tumulty in view of DeVries teaches the computer-implemented method of claim 5, further comprising:
after automatically deducting the adjusted periodic payment from the digital account of the enrolled customer, receiving new financial behavior of the enrolled customer; (see Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043] and Figs 1,2 referenced above in Claim 1.)
recalculating a periodic payment for the enrolled customer based on the new financial behavior; (Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users, and use of different funds transactions models for account monitoring and system use.)
automatically deducting the recalculated periodic payment from the digital account of the enrolled customer; and (see Tumulty ¶¶ [0021], [0022], [0039] – [0043], [0045] and Figs 1,2 referenced above in Claim 1.)
automatically applying the recalculated deducted periodic payment (see DeVries ¶¶ [0047], [0058] and Fig 1 referenced above in Claim 1.) to a balance requiring payment. (see Tumulty ¶¶ [0021], [0022], [0039] – [0043], [0045] and Figs 1,2 referenced above in Claim 1, noting ¶¶ [0022], [0045] as to automatic transfer to a financial account.)

As per Claim 8, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1, wherein each of the plurality of groups includes customers having one or more characteristics in common with other customers in the group, and (see Tumulty ¶¶ [0021], [0035], [0039] and Figs 1,2 referenced above in Claim 1.)
	wherein the one or more characteristics of each customer includes a transaction history pattern, a credit score range, an account balance range, an account type, a geographic location, an income range, or an age range. (Tumulty ¶¶ [0007], [0024], [0029], [0032] and Figs 1,2 read on user characteristics inclusive of a transaction history and account type.)

As per Claim 10, (Currently Amended)
The Examiner notes that Claim 10 reads as follows:
A computer-implemented method of deducting funds from a digital account, the method comprising:
	populating a data repository with data identifying a plurality of customers and one or more characteristics of each customer;
	sorting the plurality of customers into a plurality of groups based on the one or more characteristics of each customer:
training a machine learning model, using actual financial behavior of customers in each of the plurality of groups, wherein the actual financial behavior includes data indicative of income and expenditures of customers in each of the plurality of groups;
assigning an enrolled customer having a digital customer account to a group based on at least one identifying characteristic of the enrolled customer;
tuning the trained machine learning model using the actual financial behavior of the enrolled customer to predict a future financial behavior of the enrolled customer;
calculating a periodic payment for the enrolled customer, using the tuned machine learning model, based on the predicted future financial behavior of the enrolled customer and an outstanding loan balance of the enrolled customer;
generating a predictive simulation for the enrolled customer using the tuned machine learning model by:
determining a situation type of a potential trigger event based on the at least one identifying characteristic of the enrolled customer;
determining a timing of the potential trigger event based on the at least one identifying characteristic of the enrolled customer;
simulating the potential trigger event based on the situation type and the timing to stress a financial resource of the enrolled customer; and
determining a corresponding future financial impact of the potential trigger event on a repayment of the outstanding loan balance by the enrolled customer;
generating an adjusted periodic payment by adjusting one or more
of an amount or timing of the calculated periodic payment for the enrolled customer towards [[an]|the outstanding loan balance, using the tuned machine learning model, based on the predictive simulation for the enrolled customer and the outstanding loan balance to compensate for the determined future financial impact of the potential trigger event; and
	automatically deducting the adjusted periodic payment from the digital customer account and applying it to the outstanding loan balance.
Claim 10 is directed to the method of Claim 1, with additional limitations as presented below, which limitations are taught by Tumulty:

populating a data repository with data identifying a plurality of customers and one or more characteristics of each customer; (Tumulty ¶¶ [0021], [0022], [0027], [0029], [0032], [0035], [0039] and Figs 1,2 read on a database, access, a plurality of users, subject to particular characteristics of users, and receiving/populating data at a repository that identifies the users.)
	sorting the plurality of customers (Tumulty ¶¶ [0022], [0029], [0031] and Figs 1,2 read on a database and operations of sorting and classification among users.)
assigning an enrolled customer having a digital customer account to a group (Tumulty ¶¶ [0021], [0022], [0029], [0031], [0035], [0039] and Figs 1,2 read on a plurality of users, and user identification subject to particular characteristics and classification of groups.)
Claim 10 is directed to the method of Claim 1 with the additional limitations as taught by Tumulty, and is therefore rejected on the same rational as Claim 1 and the subject additional limitations as taught by Tumulty.

As per Claim 11, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10, wherein assigning the enrolled customer to the group includes identifying a commonality between the at least one identified characteristic of the enrolled customer and one or more characteristics of other customers in the group. (see Tumulty ¶¶ [0021], [0022], [0029], [0031], [0035], [0039] and Figs 1,2 referenced above in Claim 10.)

As per Claim 12, (Previously Presented)
The Examiner notes that Claim 12 reads as follows:
The computer-implemented method of claim 11, wherein the commonality includes one of a similar transaction history, a similar credit score, a similar average account balance, an account type, a similar geographic location, a similar income, or a similar age.
Claim 12 is directed to the method which is implied by the method of Claims 11 and 8, and is therefore rejected on the same rational as Claims 11 and 8.

As per Claim 13, (Previously Presented)
The Examiner notes that Claim 13 reads as follows:
The computer-implemented method of claim 10, wherein the at least one identifying characteristic of the enrolled customer includes a transaction history.
Claim 13 is directed to the method which is implied by the method of Claims 10 and 8, and is therefore rejected on the same rational as Claims 10 and 8.

As per Claim 14, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10, further comprising:
	receiving a request from the enrolled customer to calculate the periodic payment for the enrolled customer towards the outstanding loan balance. (Tumulty ¶¶ [0009] – [0011], [0035], [0044], [0047], [0060] and Figs 1,2 read on loan calculations along with requests and input from a user.)

As per Claim 15, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10, further comprising:
receiving information regarding a trigger event for the enrolled customer; and (Tumulty ¶¶ [0034] – [0036] , [0043] – [0047] and Fig 2 read on determining a trigger event of an enrolled customer.)

automatically recalculating a periodic payment for the enrolled customer towards the outstanding loan balance, based on the trigger event. (Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043], [0047], [0049] and Figs 1,2 read on a training a machine learning model based upon actual financial data of users, and use of different funds transactions models for account monitoring and system use, inclusive of loan recalculation.)

As per Claim 16, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10,
	wherein the potential trigger event includes:
	an unexpected decrease in funds in the digital customer account; or
an unexpected requirement for more funds from the digital customer account from a third party. (Tumulty ¶¶ [0034] – [0036] , [0043] – [0047] and Fig 2 read on determining a trigger event of an enrolled customer, inclusive of positive-and-negative trigger activity relative to third-party accounts.)

As per Claim 17, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10, wherein predicted financial behavior common to customers in at least one of the plurality of groups in response to the potential trigger event includes predicted financial behavior based on a time of year. (Tumulty ¶¶ [0034] – [0036] , [0043] – [0047] and Fig 2 read on user behavior and events and determining a trigger event based upon a time of year (e.g., see Tumulty ¶ [0035] relative to a time of year.))

As per Claim 18, (Currently Amended)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10, further comprising:
	receiving information regarding a trigger event for the enrolled customer;
automatically recalculating [[a]]the periodic payment for the enrolled customer towards the outstanding loan balance; and (see Tumulty ¶¶ [0007], [0021], [0035], [0039] – [0043], [0047], [0049] and Figs 1,2 referenced above in Claim 15.)
	sending a message to the enrolled customer describing the trigger event and the recalculated periodic payment. (Tumulty ¶¶ [0009] – [0011], [0034] – [0036], [0043] – [0047], [0060] and Figs 1,2 read on determining a trigger event and communications with a user, inclusive of sending a message to the user.)

As per Claim 19, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 10, wherein the step of sorting the plurality of customers into the plurality of groups based on the one or more characteristics of each customer includes executing an unsupervised clustering algorithm. (Tumulty ¶¶ [0022], [0029], [0031], [0036] and Figs 1,2 read on a database and operations of sorting and classification among users, subject to a plurality of algorithms inclusive of unsupervised learning.)

As per Claim 20, (Currently Amended)
The Examiner notes that Claim 20 reads as follows:
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the one or more processors to perform operations comprising:
	populating a data repository with a plurality of groups, a plurality of customers associated with each of the plurality of groups, and one or more characteristics of each customer;
	training a machine learning model using the data repository;
	assigning an enrolled customer having a digital customer account to a group based on at least one identifying characteristic of the enrolled customer;
	tuning the trained machine learning model using actual financial behavior of the enrolled customer to predict a future financial behavior of the enrolled customer, wherein the actual financial behavior includes data indicative of income and expenditures of the enrolled customer and the group;
calculating a periodic payment for the enrolled customer, using the tuned machine learning model, based on the predicted future financial behavior of the enrolled customer and an outstanding loan balance of the enrolled customer;
using the tuned machine learning model to:
determine a situation type and a time point of a potential trigger event based on the at least one identifying characteristic of the enrolled customer;
simulating the potential trigger event based on the situation type and the time point to stress a financial resource of the enrolled customer; and
determine a financial impact of the potential trigger event on a repayment of the outstanding loan balance by the enrolled customer;
generating an adjusted periodic payment by adjusting one or more of an amount or timing of at least one instance of the calculated periodic payment for the enrolled customer towards [[an]]the outstanding loan balance, using the tuned machine learning model and based on the financial impact and the outstanding loan balance, to compensate for the determined financial impact of the potential trigger event; and
automatically applying the adjusted periodic payment from the digital customer account to the outstanding loan balance.
Claim 20 is directed to the product which is implied by the method of Claim 10, and is therefore rejected on the same rational as Claim 10.

As per Claim 21, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1, wherein the situation type of the potential trigger event includes one of: (Tumulty ¶¶ [0034] – [0036] , [0043] – [0047] and Fig 2 read on determining a trigger event of an enrolled customer.)
	a medical event:
	an unexpected travel event;
	a family emergency event;
	a birth event:
	a death event: or
a professional career change. (DeVries ¶¶ [0047], [0050], [0058] and Fig 1 read on modeling subject to changing payments and configuration on a periodic basis subject to triggers, inclusive of user health and medical conditions as relative indicators.)

As per Claim 22, (Previously Presented)
Tumulty in view of DeVries teaches the computer-implemented method of claim 1, wherein the time point of the potential trigger event is a future point in time that includes one of:
	one or more days;
	one or more weeks;
	one or more months; or
one or more years. (Tumulty ¶¶ [0010], [0034] – [0036], [0038], [0043] – [0047] and Fig 2 read on determining a trigger event of an enrolled customer, inclusive of monthly/yearly time points.)

Conclusion
Art cited but not relied upon relative to the application includes Galia et al., U.S. 2018/0107734 generally identifying modeling, predictions and machine learning; Silberman et al., U.S. 10,861,028 generally identifying modeling and finance related events; Pyati, U.S. 2019/0311301 generally identifying transaction modeling and machine learning; and Subramanian et al., U.S. 7,788,195 generally identifying modeling inclusive of financial analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      October 13, 2022